HOOD, Judge
(concurring).
In my opinion, the pleadings heretofore filed and the evidence produced in the instant suit are adequate to fully and finally dispose of all issues presented, despite the change in the law effected by the decision rendered in West v. Ortego, 325 So.2d 242 (No. 56,232, Decided December 8, 1975). For that reason, I believe that nothing will be accomplished by remanding the case for additional pleadings and evidence, and that that action will constitute an unnecessary waste of time, effort and expense in disposing of the case.
I nevertheless have decided to yield to the opinion of the majority that the case be remanded, because it is apparent that a remand will be granted anyway, despite my differing views, and the remand does not compel the parties to incur the additional expense of producing more evidence. It merely gives them an opportunity to present additional evidence if they or the trial court consider such evidence to be necessary for a decision under the new rule.
I make it clear, however, that in agreeing to remand the case I do not suggest to either party or to the trial court that any additional pleadings or evidence are necessary for a full and final disposition of this case.